FILED IN
        1st COURT OF APPEALS
            HOUSTON, TEXAS
        11/12/2015 8:00:00 AM

EXHIBIT 8
        CHRISTOPHER A. PRINE
                 Clerk
Debra Holloway

From:                          Debra Holloway
Sent:                          Monday, November 09, 2015 11:12 AM
To:                            fantaeja@hotmail.com
Subject:                       Syrian-America v. Pecten, Cause No. 2007-67830

Importance:                    High

TimeMatterslD:                 MCA37A566AF35766
TM Contact:                    SAMOCO
TM Matter No:                  436.001
TM Matter Reference:           SAMOCO v. Pecten


Ms. Palmer    --




We represent SAMOCO in the above matter. It is my understanding that you were one of the court reporters
who worked on this matter and have prepared and filed one or more volumes of the reporters’ record with the
Court of Appeals. Would you please forward your invoice to us as soon as possible.

Please let me know if you have any questions. Thank you.

I)ehi C. Holloway. ACP
Para legal
Shipley Snell
Montgomery
LLP
712 Main, Suite 1400
Ilouston, Texas 77002—3201
713.490.3829 (direct)
713.652.5920 (main)
~




                                                       1